Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huai (US 2015/0350887) in view of Daly et al. (US 2019/0312817) (“Daly”).
The uploaded data packets comprises header section and data section, and the header comprises the phone number of the SGP, the Emergency Level Code and network destination addresses. The communication protocol between the wireless network and the SGP supports and interprets the header format and the wireless network supports the prioritized data transmissions and concurrent temporary data buffering); , wherein the plurality of communication protocols specify an alert signal of which urgency level is allowed to be sent (paragraph 34-36, Table 1: if the Emergency Level Code in the data packets indicates a Third Party Surveillance Provider or a Public Security Surveillance Center to be a destination, the serving node checks if the services of the Third Party Surveillance Provider or the Public Security Surveillance Center is available in the serving area of the serving node, and if not, the serving node has the option to route the data packets to applicable Public Security Surveillance Centers as the highest priority); and causing, based on the first communication protocol and the one or more urgency levels of the one or more alert signals (paragraph 36, Table 1: if the Emergency Level Code in the data packets indicates a Third Party Surveillance Provider or a Public Security Surveillance Center to be a destination, the serving node checks if the services of the Third Party Surveillance Provider or the Public Security Surveillance Center is available in the serving area of the serving node, and if not, the serving node has the option to route the data packets to applicable Public Security Surveillance Centers as the highest priority), a first batch of alert signals of the one or more alert signals to be sent via the network (paragraph 34: The serving node prioritizes the routing of uploaded data packets to the destination addresses and according to the priorities defined in Emergency Level Code, and store the uploaded data packets to temporary emergency buffer of the serving node concurrently).
In response to the emergency indication…the network traffic may be assessed and a congestion status may be determined); performing a congestion assessment (CGA) at the first time of interest based on the network condition (paragraph 19, 25-26, 28-29: In response to the emergency indication…The determination may be accomplished in any appropriate manner such as, for example, from analyzing the available bandwidth of the network, analyzing the active communication session in the network, analyzing the physical limitations of the network, comparing the congestions status to a predetermined congestion threshold); determining a network congestion level based on the CGA at the first time of interest (paragraph 19, 25-26, 28-29: In response to the emergency indication…The determination may be accomplished in any appropriate manner such as, for example, from analyzing the available bandwidth of the network, analyzing the active communication session in the network, analyzing the physical limitations of the network, comparing the congestions status to a predetermined congestion threshold); determining a first communication protocol corresponding to the network congestion level from a plurality of communication protocols for sending the one or more alert signals (paragraph 19, 25-26, 28-29: If it is determined that the network is not congested (at step 210), the process may proceed to step 218. At 218, the emergency alert message may be formatted according to a first format).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the congestion management as described by Daly in the communication system as described by Huai.  The motivation is to improve messaging performance.

s 2, 4-6, 9-10, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huai in view of Daly as applied to claim 1 above, and further in view of Park et al. (“A Classification of Network Traffic Status for Various Scale Networks”, 2013) (“Park”).
For claims 2 and 12; Huai  discloses the subject matter in claim 1 as described above in the office action.
Huai  does not expressly disclose, but Park from similar fields of endeavor teaches:  the network condition includes a round-trip time at the first time of interest, a shortest round-trip time of a first time duration that encompasses the first time of interest, and an empirical value of the network condition at the first time of interest (pages 595-596:  We directly monitor network load by continually measuring end-to-end network latencies in real operational networks… measured network latency between nodes over a 24-hour period… a sliding window record that consists of the most recent K latency values SwinK…min, med, avg, max).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Park in the communication system as described by Huai .  The motivation is to improve network performance.
For claims 4 and 14; Huai  discloses the subject matter in claim 2 as described above in the office action.
Huai  does not expressly disclose, but Park from similar fields of endeavor teaches:  determining whether the first time of interest corresponds to a cyclic pattern (pages 595:  This paper presents a classification of network traffic status in a systematic way. The basic idea of the approach is that network traffic repeat cycles of congested states and that a variation of network latency is strongly correlated with the past history of the latency. We directly monitor network load by continually measuring end-to-end network latencies in real operational networks).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Park in the communication system as described by Huai .  The motivation is to improve network performance.
For claims 5 and 15; Huai  discloses the subject matter in claim 2 as described above in the office action.
Huai  does not expressly disclose, but Park from similar fields of endeavor teaches:  determining that the first time of interest corresponds to the cyclic pattern (pages 595:  This paper presents a classification of network traffic status in a systematic way. The basic idea of the approach is that network traffic repeat cycles of congested states and that a variation of network latency is strongly correlated with the past history of the latency. We directly monitor network load by continually measuring end-to-end network latencies in real operational networks); and in response to a determination that the first time of interest corresponds to the cyclic pattern, obtaining the empirical value of the network condition at the first time of interest, the empirical value of the network condition including at least one average round-trip time of a second time duration encompassing the first time of interest (pages 595-596:  We directly monitor network load by continually measuring end-to-end network latencies in real operational networks… measured network latency between nodes over a 24-hour period… a sliding window record that consists of the most recent K latency values SwinK…min, med, avg, max).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Park in the communication system as described by Huai .  The motivation is to improve network performance.

Huai  does not expressly disclose, but Park from similar fields of endeavor teaches:  determining the CGA based on the empirical value, the round-trip time at the first time of interest, and the shortest round-trip of the first time duration (pages 595-596:  We directly monitor network load by continually measuring end-to-end network latencies in real operational networks… measured network latency between nodes over a 24-hour period… a sliding window record that consists of the most recent K latency values SwinK…min, med, avg, max).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Park in the communication system as described by Huai .  The motivation is to improve network performance.
For claims 9 and 19; Huai  discloses the subject matter in claim 1 as described above in the office action.
Huai  does not expressly disclose, but Park from similar fields of endeavor teaches:  determining the average round-trip time of the second time duration based on a daily average round-trip time, a weekly average round-trip time, a monthly average round-trip time, or a yearly average round-trip time (pages 595-596:  We directly monitor network load by continually measuring end-to-end network latencies in real operational networks… measured network latency between nodes over a 24-hour period… a sliding window record that consists of the most recent K latency values SwinK…min, med, avg, max).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Park in the 
For claims 10; Huai  discloses the subject matter in claim 1 as described above in the office action.
Huai  does not expressly disclose, but Park from similar fields of endeavor teaches:  the cyclic pattern includes a predetermined time interval that includes a day, a week, a month, or a year (pages 595-596, figure 1:  We directly monitor network load by continually measuring end-to-end network latencies in real operational networks… measured network latency between nodes over a 24-hour period).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Park in the communication system as described by Huai .  The motivation is to improve network performance.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huai in view of Daly in view of Park as applied to claim 2 above, and further in view of Heikinheimo et al. (US 2016/0246695) (“Heikinheimo”).
For claims 3 and 13; Huai  discloses the subject matter in claim 2 as described above in the office action.
Huai does not expressly disclose, but Daly from similar fields of endeavor teaches:  based on a second communication protocol that is determined based on a CGA performed (paragraph 19, 25-26: If the network is congested, for example, the network entity may format a message according to a second format that uses less bandwidth than the first format, thereby mitigating network congestion).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the congestion 
Huai  does not expressly disclose, but Heikinheimo from similar fields of endeavor teaches:  storing a second batch of signals of the one or more signals that have not been sent; and causing, at a second time of interest, the second batch of the one or more signals to be sent via the network (paragraph 72).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Heikinheimo in the communication system as described by Huai .  The motivation is to improve network performance.

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huai in view of Daly in view of Park as applied to claim 4 above, and further in view of Emens et al. (US 6,606,643) (“Emens”).
For claims 7 and 17; Huai  discloses the subject matter in claim 4 as described above in the office action.
Huai  does not expressly disclose, but Emens from similar fields of endeavor teaches:  determining that the first time of interest fails to correspond to the cyclic pattern; and in response to a determination that the first time of interest fails to correspond to the cyclic pattern, obtaining the empirical value of the network condition at the first time of interest, the empirical value of the network condition including the at least one average round-trip time of a second time duration and an average round-trip time of a third time duration, both the second time duration and the third time duration To account for variable delay and sporadic congestion arising from bursty traffic on the Internet, this process is preferably repeated for a specified number of times, and a running average of round trip latency is maintained. The applet program may be configured to discard trial results that appear to be clearly atypical, as inferred from a comparison with other trial results).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Emens in the communication system as described by Huai .  The motivation is to improve network performance.
For claims 8 and 18; Huai  discloses the subject matter in claim 7 as described above in the office action.
Huai  does not expressly disclose, but Park from similar fields of endeavor teaches:  determining the CGA based on the empirical value, the round-trip time at the first time of interest, and the shortest round-trip of the first time duration (pages 595-596:  We directly monitor network load by continually measuring end-to-end network latencies in real operational networks… measured network latency between nodes over a 24-hour period… a sliding window record that consists of the most recent K latency values SwinK…min, med, avg, max).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the network measurement as described by Park in the communication system as described by Huai .  The motivation is to improve network performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubin et al. (US 2013/0279491); Rubin discloses prioritized emergency messaging over different protocols.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN D BLANTON/Primary Examiner, Art Unit 2466